HOUCK, J.-
Epitomized Opinion •
Petition in error from common pleas predicated on the overruling of motion to discharge an attachment issued by a justice of the peace. Casci and DiPiero were partners and it is claimed that prior to the attachment the partnership had been dissolved and the property purchased by Casci, and that he was entitled to exemption for the reason that he is a resident of Ohio, the head of a family and without a homestead. Evans is a creditor of the partnership and alleged in his affidavit that the defendants had removed and disposed of their property with the intention to defraud creditors. On appeal the judgment was affirmed and remanded for execution, the court holding:
1. Though the evidence is conflicting the court is not able to say that it is not sufficient to sustain the allegations of fraud, and the judgment of a trial judge upon the sufficiency and weight of the evidence will not be disturbed when the evidence is such that different minds might reach different conclusions.
2. The testimony clearly discloses that Casci did not ■ act in good faith and that the transactions between him and others interested in the property attached were not consonant with his claim of good faith, but were in fact and law such as to constitute a fraud upon the rights of Evans.